FINAL ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This action is responsive to the Amendment and Response filed November 5, 2020.  Claims 10 and 32 have been amended.  Claims 21, 23, 53, 55, 65, 69, and 71 remain withdrawn, and claims 1, 4-10, 18, 32, 40, 42 and 88 remain under consideration herein.  Applicant’s amendments and arguments have been thoroughly reviewed, and have overcome the following objections/rejections set forth in the prior Office action:
The objection to the specification, in view of applicant’s amendment of the title to reflect the claimed subject matter; 
The rejections under 35 USC 112(b), in view of applicant’s clarifying amendments; and
The rejection of claim 5 under 35 USC 103, in view of applicant’s arguments regarding the “predicting” step of claim 1, and the fact that the “predicting” of claim 5 requires a more particular type of “predicting” that is in a functional relationship with the remainder of claim 1.  
Claims 1, 4-10, 18, 32, 40, 42 and 88 remain rejected for the reasons given below.  Any rejections and/or objections not reiterated in this action have been withdrawn.  This action is FINAL.
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.


Election/Restrictions
Applicant’s election without traverse of Group I in the reply filed on March 23, 2020 is again acknowledged.
Claims 65, 69 and 71 remain withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on March 23, 2020.
Claims 21, 23, 53 and 55 remain withdrawn from further consideration pursuant to 37 CFR 1.142(b), as being drawn to a nonelected species, there being no allowable generic or linking claim. Applicant timely traversed the restriction (election) requirement in the reply filed on March 23, 2020.
Claim Rejections - 35 USC § 103
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1, 8-10, 18, 40, 42, and 88 remain rejected under 35 U.S.C. 103 as being unpatentable over Pieck et al (British Journal of Cancer 98:1959 [2008]; previously .
It is reiterated that the claims are under consideration as directed to the elected species of oxaliplatin.  Independent claim 1 is drawn to a method “of predicting patient response to chemotherapy” comprising “administering a diagnostic reagent comprising a patient dose of a microdose formulation of a radiolabeled chemotherapeutic drug to a patient, wherein said radiolabeled chemotherapeutic drug binds to the DNA of said patient to form a DNA-drug adduct; obtaining a sample from said patient after said administration, wherein said sample comprises said DNA-drug adduct; measuring a DNA-drug adduct frequency in said sample; and predicting patient response of a therapeutic dose of said chemotherapeutic drug or an adduct formulation analog thereof based on said DNA-drug adduct frequency”.  Independent claim 88 is directed to a similar method of “predicting patient response to a combination chemotherapy treatment” comprising essentially the same activities of “administering”, “obtaining”, “measuring” and “predicting”, but wherein the diagnostic reagent comprises “a microdose formulation of a plurality of chemotherapeutic drugs....wherein at least one of said plurality is radiolabeled and binds to the DNA....to form a DNA-drug adduct”, and wherein the “predicting” is of patient response to the combination therapy.  
Pieck et al disclose methods comprising administering oxaliplatin to cancer patients, obtaining blood samples from the patients following oxaliplatin administration, and measuring DNA-adduct frequency in the samples (specifically in white blood cells) (see entire reference, particularly the Abstract, the “Patients and Methods” at page 1960-1961, left column, and the Results at page 1961, right column-page 1962).  Pieck 
Accordingly, Pieck et al teach all of the required elements of the claims with the exception of administering a “diagnostic reagent comprising a patient dose of a microdose formulation” of oxaliplatin, as well as the radiolabeling of oxaliplatin in such a microdose formulation.  With respect to the final “predicting” of each of the independent claims, it is noted that while the first three steps of each claim are active/manipulative in nature, the final step of “predicting” constitutes nonfunctional descriptive material, as the “predicting” is an instructional limitation added to a method suggested by the art, lacking any required functional relationship to that method.  Thus, the “predicting” of the claims is not given patentable weight when comparing the claims to the prior art (see MPEP 2111.05).  Similarly, while each of the independent claims recites such a “predicting” in the preamble, this “predicting” does not result in any manipulative difference that differentiates the claimed invention from the prior art, and is thus interpreted as an intended use that is not given patentable weight when comparing the claims to the prior art (see MPEP 2111.02).
Cimino et al (Bioanalysis 5(3):369 [Feb 2013]; cited in IDS) provide an overview of prior studies of various platinum drugs (including oxaliplatin) with respect to whether DNA-adduct formation may function as a predictive biomarker (see pages 9-11);  Cimino et al teach that evidence is mixed and that further research is required to determine whether the measurement of such adducts (including in response to 
In view of the teachings of Cimino et al, it would have been prima facie obvious to one of ordinary skill in the art as of the effective filing date of the claimed invention to have modified the method taught by Pieck et al so as to have performed microdosing using radiolabeled oxaliplatin, or (regarding claim 88) a combination of radiolabeled oxaliplatin and another chemotherapeutic agent.  An ordinary artisan would have been motivated to have made such a modification for the benefit of evaluating the likelihood that a subject will respond to oxaliplatin (as suggested by Cimino et al), and/or determining whether such assays are in fact predictive of oxaliplatin responsiveness (as suggested by the teachings of Pieck et al).  While it is noted that it is not clear whether such methods will in fact allow for reliable prediction of oxaliplatin responsiveness, the “predicting” recitations of the claims are not given patentable weight when comparing the claims to the prior art (as noted above), and the art provides motivation to perform 
Regarding claim 8, Cimino et al teach microdosing, e.g., using 1/100th the therapeutic dose (page 5, second full paragraph), which is equivalent to 1% (and thus encompassed by the claim).  Regarding dependent claim 9, Cimino et al disclose the use of 14C as a radiolabel (see page 14 under the heading “AMS”).  Regarding claim 10, it is a property of oxaliplatin that it is an alkylator.  Regarding claim 18, Cimino et al disclose, e.g., evaluating a sample after 4 hours of drug exposure (page 14 under “AMS”), and Pieck et al teach drawing blood for analysis of oxaliplatin-DNA adducts in white blood cells at 4, 24 and 48 hour intervals (page 1961, left column).  Regarding claim 40, it is reiterated that Pieck et al in view of Cimino et al suggest the use of oxaliplatin; Cimino et al also teach that oxaliplatin forms both monadducts and bi-functional adducts (page 11, second full sentence).  Regarding claim 42, the combined teachings of the dosages of Pieck et al and the reduction of those dosages to microdoses as taught by Cimino et al (again see page 5) are sufficient to suggest a dosage within the range of the claim (such that the claim encompasses at least one embodiment suggested by the art).
The reply of November 5, 2020 traverses the rejection on the following grounds.  The reply focuses on the lack of weight given to the “predicting” of claims 1 and 88, urging that this “predicting” should not be treated as printed matter, as “it does not recite conveyance of a specific predetermined set of information, such as informing a patient of the benefits of the method” (Reply pages 7-8).  Additionally, applicant argues that even if this “predicting” can be considered as printed matter, “it should be 
These arguments have been thoroughly considered, and it is reiterated that the rejection of dependent claim 5 has been withdrawn, as applicant’s arguments are persuasive with regard to this particular claim (given how the “predicting” step is further limited by that claim).  However, the remainder of the claims (which remain rejected) do in fact encompass embodiments in which the “predicting” requires nothing more than conveying information.  More particularly, each of claims 1 and 88 simply state “predicting patient response of a therapeutic drug of said chemotherapeutic drug or an adduct formation analog thereof based on said DNA-drug adduct frequency”.  While this language does encompasses more particular types of predictions related to the specific patient of the claims and specific predictions based on sample measurements as recited in the claims, the claim language is not limited to such embodiments.  For example, the predicting of the claim also reasonably encompasses conveying/passing along information regarding the nature of “patient response of a therapeutic dose” of the type of chemotherapeutic drug (i.e., the fact that patient response is “based on said DNA-drug adduct frequency”).  Such a “predicting” could apply to the referenced patient, or even to another unrelated patient given the wording of the claims, and does not achieve any kind of function related the other methods steps of the claims.  Although the claims are interpreted in light of the specification, limitations from the specification are not read In re Van Geuns, 988 F.2d 1181, 26 USPQ2d 1057 (Fed. Cir. 1993).  Accordingly, the rejection has been maintained.
Claim Rejections - 35 USC § 112(a) – Lack of Enablement
Claims 1, 4-10, 18, 32, 40, 42 and 88 remain rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the enablement requirement, for the reasons given in the prior Office action (which are repeated below).  The claim(s) contains subject matter which was not described in the specification in such a way as to enable one skilled in the art to which it pertains, or with which it is most nearly connected, to make and/or use the invention.
There are many factors to be considered when determining whether there is sufficient evidence to support a determination that a disclosure does not satisfy the enablement requirement and whether any necessary experimentation is “undue.” These factors include, but are not limited to:  (A) the breadth of the claims; (B) the nature of the invention; (C) the state of the prior art; (D) the level of one of ordinary skill; (E) the level of predictability in the art; (F) the amount of direction provided by the inventor; (G) the existence of working examples; and (H) the quantity of experimentation needed to make or use the invention based on the content of the disclosure.  In re Wands, 858 F.2d 731, 737, 8 USPQ2d 1400, 1404 (Fed. Cir. 1988) (MPEP 2164.01(a)).  It is noted that the examiner has considered all of the evidence related to each of these factors, and that those factors, reasons and evidence that have led to a conclusion that enablement is lacking are discussed below (MPEP 2164.04).
It is again noted that the claims are under consideration as directed to the elected species of oxaliplatin.  Independent claim 1 is drawn to a method “of predicting 
	It is unpredictable as to whether one of skill in the art could successful practice the method of the claims, which recite the use of “predicting patient response” to chemotherapy (claim 1 and dependent claims)/combination chemotherapy (claim 88).
The specification discloses observations regarding DNA adduct formation in bladder cancer cell lines treated with microdoses of oxaliplatin (Example 11), and provides data from one breast cancer patient microdosed with oxaliplatin (Example 12 at pages 49-50), and three colon cancer patients receiving such microdoses (Example 12 at pages 50-51), stating that their limited data suggest “that diagnostic microdosing may....be useful as a tool to predict PK of therapeutic oxaliplatin for personalized dosing” (page 
The reply of November 5, 2020 traverses the rejection on the following grounds.  Applicant refers to Examples 11-12, stating that these examples “provide microdosing experiments.....for both bladder cancer cell lines and as administered to breast cancer patients”; the reply states that these data establish “that DNA-adduct formation measured in response to a microdose is predictive of a response to a therapeutic dose” (with paragraph 180 of the specification being reproduced following these remarks) (Reply pages 9-10).  The reply then states that “Applicants have provided sufficient data, not present in the prior art to confirm the efficacy of microdose formulations of oxaliplatin for predicting patient response.....as claimed”, and urging that the rejection should therefore be withdrawn (Reply page 10).
These arguments have been thoroughly considered but are not persuasive.
The data noted in the Reply was discussed in the rejection, along with the reasons why this data was found insufficient to establish enablement (see the rejection repeated above).  Again, the breast cancer patient data actually provided is for a single patient (not patients); regarding the bladder cancer cell lines, it is noted that the claims do not recite or encompass the testing of cell lines, and the cells in question have not, e.g., been established as a model for the human testing actually recited in the claims.  Applicant’s reply does not address these aspects of the rejection, but rather points to Examples that were discussed in the rejection, without providing actual reasons or arguments why these data should in fact be considered sufficient.  The rest of the reply simply states a conclusion that the data are sufficient, again without providing reasons .
Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DIANA B JOHANNSEN whose telephone number is (571)272-0744.  The examiner can normally be reached on Monday-Friday, 8:30 am-2:30 pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/DIANA B JOHANNSEN/Primary Examiner, Art Unit 1634